UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark: Whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes No * The registrant has not yet been phased into the interactive data requirements. Whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the registrant's common stock outstanding on July 29, 2009: 48,611,584. NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2008; June 30, 2009 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited)- Three and six months ended June 30, 2008 and 2009 5 Condensed Consolidated Statement of Equity and Comprehensive Loss - Six months ended June 30, 2009 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) - Six months ended June 30, 2008 and 2009 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosure About Market Risk 41 Item 4. Controls and Procedures 42 Part II. OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 6. Exhibits 45 Items 2, 3 and 5 of Part II are omitted because there is no information to report NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, June 30, (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Marketable securities Accounts and other receivables, net Inventories, net Prepaid expenses and other Deferred income taxes Total current assets Other assets: Marketable equity securities Investment in and advances to Kronos Worldwide, Inc. Goodwill Assets held for sale Other assets, net Total other assets Property and equipment: Land Buildings Equipment Construction in progress Less accumulated depreciation Net property and equipment Total assets $ $ NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND EQUITY December 31, June 30, (unaudited) Current liabilities: Accounts payable $ $ Accrued liabilities Accrued environmental costs Income taxes Total current liabilities Non-current liabilities: Note payable to affiliate Accrued environmental costs Accrued pension costs Accrued postretirement benefit (OPEB) costs Deferred income taxes Other Total non-current liabilities Equity: NL Stockholders' equity: Commonstock Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive loss ) ) Total NL stockholders' equity Noncontrolling interest in subsidiary Total equity Total liabilities and equity $ $ Commitments and contingencies (Note 10) See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended June 30, Six months ended
